Judgment reversed. Judgment for plain-
tiff in error. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said court of.appeals be, and the same hereby is, reversed:
The court finds that the residence building to be constructed on the property involved is permissible under the covenants of the deed, under the authority of Hunt v. Held, decided by this court June 23, 1914 [90 Ohio St, 280],
The court further finds that the erection of such building, being more than fifteen feet from the Warren Road street line, is also permissible under the covenants of the deed of defendant in error.
And coming now to render the judgment that the court of appeals should have rendered, it is hereby ordered and adjudged that the judgment of the court of common pleas in said cause be and the same is hereby affirmed.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.